DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of the legalese language “comprising”.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a system for processing a substrate, comprising: a remote plasma source including a supply terminal configured to connect to a power source and an output configured to deliver RF power to a plasma block of the remote plasma source for creating a plasma: and a controller connected to the supply terminal of the remote plasma source and configured to determine, based on a predictive model of the remote plasma source, whether a power at the supply terminal is equal to a predetermined threshold during processing of a substrate, wherein the predictive model includes a correlation of remote plasma performance with delivered RF power at the output, and to control the processing of the substrate based on a determination of the predetermined threshold being met to control processing of the substrate.
Due to their dependency, claims 2-6 are necessarily allowable.
Regarding independent claim 7, the prior art of record neither shows nor suggest a method for processing a substrate comprising: forming a plasma in a remote plasma source configured to couple to a processing chamber for processing a substrate; and determining, at a controller connected to a supply terminal of the remote plasma source, based on a predictive model of the remote plasma source, whether a power at the supply terminal is equal to a predetermined threshold during processing of the substrate, wherein the predictive model includes a correlation of remote plasma performance with delivered RF power at an output of the remote plasma source, and based on a determination of the predetermined threshold being met, controlling processing of the substrate.
Due to their dependency, claims 8-13 are necessarily allowable.

Regarding independent claim 14, the prior art of record neither shows nor suggest a non-transitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method for processing a substrate comprising: forming a plasma in a remote plasma source configured to couple to a processing chamber for processing a substrate; and determining, at a controller connected to a supply terminal of the remote plasma source, based on a predictive model of the remote plasma source, whether a power at the supply terminal is equal to a predetermined threshold during processing of a substrate, wherein the predictive model includes a correlation of remote plasma performance with delivered RF power at an output of the remote plasma source, and based on a determination of the predetermined threshold being met, controlling processing of the substrate.
Due to their dependency, claims 15-20 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see the above Action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879